Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2021 has been entered.

Status of Claims
This action is in response to applicant arguments filled on09/06/2021 for application 16/398288.
Claims 1, 14, 15, and 16 have been amended. 
Claim 7 has been canceled.
Claim 17 has been added new
Claims 1-6 and 8-17 are currently pending and have been examined.



Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuck et al. (US 2018/0107797 A1) in view of Ginsburg et al. (US 2017/0116373 A1)



In claim 1, a hospital support system comprising: 
Schuck teaches:
a display device (Fig. 3); 
a tag that store identification information for identifying each subject (Para. 47 wherein tags that identify patients is taught);
a reader that is provided at a predetermined position for each of a plurality of stages scheduled in a series, that reads the identification information from the tag, and that transmits the identification information to an operation terminal ( Para. 43 wherein tag readers at different locations are taught. Fig. 1 and Para. 27 and  53 teaches wherein sensors and receivers are used to track location and give feedback to the different terminal);
the operation terminal comprising a processor, configured to:
obtain appointment information of each of a plurality of appointed subjects of a current day (Para. 4, 66, and 71 wherein patient schedule/itinerary is taught);
generate and display a table according to the appointment information of the appointed subjects in a sequence of appointed time on the display device (Fig. 6 and Para. 74 wherein a dynamic patient itinerary is displayed is taught. Schuck does not explicitly teach wherein the table is of a displays appointment information of a plurality 
Schuck further teaches:
in response to a first tag corresponding to a first subject among the appointed subjects being read by a first reader among the readers and first identification information and first identification information of the first tag being received from the first reader, update and display the table in a state in which items corresponding to the series of scheduled stages performed based on the first identification information of the first subject read by the first reader  at least while the first subject stays in a hospital from when the subject arrives at the hospital to when payment is finished are arranged in a sequence of time on the display device (Para. 53 teaches wherein readers are used to collect and track location information of a patient. Para.  47, 71, 74, and 102 wherein tracking and updating patient location and progress through stages is taught); and 
display stage information indicating which stage of the scheduled stages in the table is a stage being performed at a current point of time on the display device (Fig. 6 and Para. 47, 71, 74, and 102).

As per claim 3, Schuck teaches the hospital support system according to claim 1, wherein the multiple scheduled further include at least one stage of a stage related to a visiting schedule for the first subject, a stage related to accommodation, a stage related to admission, or a stage related to discharge (Para. 4 and 62).



As per claim 5, Schuck teaches the hospital support system according to claim 4 wherein the processor is further configured to: perform controller that performs control for further displaying information indicating a running status of a device used for at least one of the medical care or the examination on the display device (Para. 27 wherein “ facility system 102 may include one or more sensor devices such as sensors 147 located throughout the facility to monitor one or more conditions such as occupancy, temperature, humidity, proximity, and other parameters indicative of a status or condition of a room, area, equipment, or supplies.  In some embodiments, sensors 147 may be disposed throughout one or more areas of a hospital as part of a security system or a real-time locating system”).

As per claim 6, Schuck teaches the hospital support system according to claim 5, wherein the information indicating the running status is information indicating at least one of a remaining time until the running of the device is finished for the medical care or the examination being performed, an end time when the running of the device is scheduled to be ended, a progress status of the running of the device for the medical care or the examination, or the number of subjects waiting for at least one of the medical care or the examination using the device (Para. 66 wherein “Metrics may include quantifiable and qualifible measures of efficiency and efficacy such as, for 

As per claim 10, Schuck teaches the hospital support system according to claim 1, wherein the processor performs control for displaying the stage information on the display device for each of a plurality of subjects (Fig. 6 and Para. 62, 71, and 94).

As per claim 17, Schuck teaches the hospital support system according to claim 1, wherein the processor is further configured to:
perform control for further displaying information indicating a running status of an examination device being used by one of the appointed subjects at the current point of time on the display (Para. 27 and Fig. 1 wherein status of a device is taught). 

	Claims 14-16 recite substantially similar limitations as seen in the above claims and hence are rejected for similar rationale as noted above. 

Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuck et al. (US 2018/0107797 A1) in view of Ginsburg et al. (US 2017/0116373 A1) as applied to claim 1-12 and 14-17  above, and further in view of Tran (US 2013/0095459 A1).

As per claim 2, Schuck in view of Ginsburg teach the hospital support system according to claim 1. Schuck and Ginsburg do not explicitly teach however Tran teaches wherein the processor displays, as the stage information, an image of the first subject in a position indicating the stage (Para. 15 and 23 wherein images of a patient can viewed in different events such as in an emergency situation is taught).
It would be obvious to one skilled in the art at the time of the invention to combine the location tracking of patient in different stages of Schuck with the scheduling system that can display tracking information of a plurality of patients as taught in Ginsburg, further with the image of a patient in a certain location/stage of Tran.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

As per claim 13, Schuck in view of Ginsburg teach hospital support system according to claim 1. Schuck and Ginsburg not explicitly teach however Tran teaches hospital support system according to claim 1, wherein the first subject is an animal other than a person (Para. 460 wherein animal monitoring is taught).


Response to Arguments
Applicant’s arguments with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn. 
Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686